DETAILED ACTION
Status of the Application
The amendment filed 12/17/2021 has been entered. The following has occurred: Claims 1, 3, 8, 10, 15, and 17 have been amended; claims 2, 9, and 16 have been canceled.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are pending.
Effective Filling Date: 11/17/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Objection is added. 
35 U.S.C. 112(a) Rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations
35 U.S.C. 103 Rejection is maintained in light of the amended claim limitations
Claim Objections
Claims 1, 3-5, 8, 10-12, 15, and 17-19 objected to because of the following informalities: 
Claims 1, 8, and 15 recite “first simultaneously performing, by the processor, a sentiment analysis and a personality analysis” (bold emphasis) should read “personality analysis”. The underline between personality and analysis is not needed.
Claims 1, 8, and 15 recite “the sentiment analysis and the personality” should read “the sentiment analysis and personality analysis” for consistent claim language. 
Appropriate correction is required.
Claims 3-5, 10-12, and 17-19 depend from claims 1, 8, and 15 above and therefore inherit the claim objection deficiencies of their parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 8, and 15 recite “first simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms, wherein an emotion analysis classification model is used to retrieve data as an input to be used for calculating a sentiment score, and a user personality score is calculated by tracking occurrences of a positive sentiment and a negative sentiment within the content shared by the user”(italic emphasis included). The Specification does not provide written description for a user personality score is calculated by tracking occurrences of a positive sentiment and a negative sentiment within the content shared by the user. sentiment and assign a point value to each occurrence (e.g. +2 points for negative sentiment occurrence, −1 point for positive sentiment occurrence). Various techniques may be employed to assigning a score or points to a sentiment occurrence. In an exemplary embodiment, the calculating module 132 may determine a degree of sentiment, such as positive, very positive, negative, very negative, etc., which may result in more points being assigned to a higher degree of positive/negative occurrences. By assigning a numeric value to each detected occurrence of sentiment relevant to the customer support ticket, the calculating module 132 may be able to calculate a user sentiment score (e.g. numeric value) based on the sentiment analysis of user activity/content on one or more social media platforms 111.” Which describes the calculation of a user sentiment score is performed by tracking the occurrences of a positive sentiment and a negative sentiment within the content shared by the user, not for the personality score. However, in paragraph [0036] of the Specification, “embodiments of the calculating module 132 may track occurrences of personality insights gained and assign a point value to each occurrence (e.g. +2 points for insight into a lower patience trait/attribute, −1 point for insight into a higher patience trait/attribute). Various techniques may be employed to assigning a score or points to a personality insight occurrence. In an exemplary embodiment, the calculating module 132 may determine a degree of insight into personality of the user, which may result in more points being assigned to a higher degree of reliability of the personality insight. By assigning a numeric value to each detected occurrence of personality insight of the user, the calculating module 132 may be able to calculate a user personality score (e.g. numeric value) based on the personality analysis of user activity/content on one or more social media platforms 111.” Which the personality a user personality score is calculated by tracking occurrences of a positive sentiment and a negative sentiment within the content shared by the user” is not supported in the originally filed specification and considered to be new matter.
Claims 3-5, 10-12, and 17-19 depend from claims 1, 8, and 15 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process), claims 8-12 are directed to a device (i.e. a machine), and claims 15-19 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 8, which is representative of independent claims 1 and 15, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
A computer system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system, the method comprising
receiving, by a processor of a computing system, a customer support ticket from a user, wherein a default severity level associated with the customer support ticket is assigned;
analyzing, by the processor, a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket, the analyzing including a combination of natural language processing of text-based posts of the user and visual engine recognition of image posted by the user, by a visual recognition engine connected to the processor; 
first simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms, wherein an emotion analysis classification model is used to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user;
second simultaneously performing, by the processor, the sentiment analysis and the personality using voice data of the user from previous calls stored on a support call database connected to the computing system over a network, the voice data of the user being parsed using a speech-to-text application for determining sentiment of the user that relates to a topic of the customer support ticket and gaining additional insights on a personality of the user, which is used to calculate the user sentiment score and the user personality score;
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score; 
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score; 
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores; and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket.
The highlighted portions of limitations [B]-[J] above, under the broadest reasonable interpretation, cover concepts can be performed in the human, including observation, evaluation, and judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. The highlighted portions recite steps or functions above, under the broadest reasonable interpretation, other than the computing device (e.g., processor, memory device, and computer readable storage device or non-transitory memory), network, and social network platform, nothing in the claim differentiate the highlighted recitations from being reasonably performed as mental activity of a person. Additionally, the claim can also be understood as a practice of managing personal behavior or Certain Methods of Organizing Human Activity,” another of the abstract idea groupings articulated in the 2019 PEG.
For example, other than these generic computing elements, performing the collection of customer support ticket and content shared from a user, assigning a severity level, analyzing the content shared by the user with text and visual recognition, identifying a score/level of sentiment and personality for the user, simultaneously, based occurrences of sentiment from content shared and assigning a score to the sentiment and personality, as well as speech in text record of previous calls related to the customer support ticket to gain personality insight of the user, checking/accessing previous record of sentiment score and personality score associated with the user, combining the previously record of sentiment score and personality score with the user sentiment score and personality score, determining a weight to be applied to the sentiment score and personality score based on a predicted impact to a severity level, adjusting the severity level based on the observation and prioritizing the customer support based on the adjustment, in the context of this claim encompasses a process that can be reasonably or practically performed as mental activity of a person and as a certain method of organizing human activity, such as providing customer service. Customer service representative or an average person have been known to identify level of urgency and emotional states based on their observation of the customer and applying appropriate response immediately or kindly ask for the customer to wait. That is, a person (human) can receive information about a support ticket with comment and assign a default severity level to the support ticket; an ordinary person would be able to analyze activities such as writing an letter, post, book, publish article, or speech on a public open platform that is related to support ticket issues that was previously submitted; an person can analyze the sentiment and personality of the author simultaneously from their published letter, post, book, publish article, or speech by classifying the specific words used into different group of emotions and 
Lastly, under the broadest reasonable interpretation, the claim recites calculating a user sentiment score and user personality score by applying analyses with user specific data, combining of previously calculated sentiment score and personality score with current sentiment score and personality score, further applying the score into a weighting scheme to generate a weighted priority score then adjust the default severity level based on weighted priority score (limitations F-G). Although not expressly recited in the claim, the broadest reasonable interpretation amounts to performing mathematical calculations with certain mathematical algorithm and weighting calculation, which is also a grouping of abstract ideas, “Mathematical Concepts” in the 2019 PEG. 
 Accordingly, claims 1, 8, and 15 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - “computer system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device,” “a processor of a computing system,” “a social network,” “a visual recognition engine connected to the processor,” “simultaneously, by the processor,” and “application” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements merely adds instructions of limitations [B]-[J] as steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as  MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component. The claim as a whole merely describes how to generally “apply” the concept for prioritizing a customer support ticket based on user sentiment, personality, and severity level. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 1 and 15 recite substantially similar limitations as independent claim 8 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 3-5, 10-12, and 17-19 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another 
Dependent claims 3, 10, and 17 further recite additional information for the user activity, voice data of the user, the customer relationship management data, and the content of the customer support ticket, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4, 11, and 18 further recite limitations of analyzing the user activity and share content, which further adds descriptive material to the analyzing step and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5, 12, and 19 further recite additional information for the sentiment analysis, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” and further in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine.”
Claims 1, 8, and 15, Zhang discloses (Claim 1) a method for prioritizing a customer support ticket system (Claims 1-11 and para. [0014]-[0016], “method”), 
(Claim 8) a computer system (para. [0013]-[0016] “computer system”), comprising:
a processor (para. [0015], “processor”);
a memory device coupled to the processor (para. [0013], “memory”); and
a non-transitory computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system (para. [0013]-[0015], “data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”),
	(Claim 15) a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for prioritizing a customer support ticket system (para. [0013]-[0015], “data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”),
the method comprising:
receiving, by a processor of a computing system (para. [0015], [0057] disclosing “processors”), a customer support ticket from a user (para. [0016] disclosing receiving customer support tickets with a set of content items that are obtained from a set of users of an online professional network), wherein a default severity level associated with the customer support ticket is assigned (Para. [0027] disclosing the routing of customer support tickets to different customer support agents according to categories by the 
analyzing, by the processor (Para. [0015], [0057], disclosing the use of processor), a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket (para. [0016], “As shown in FIG. 1, the customer support tickets may be included in a set of content items (e.g., content item 1 122, content item y 124) that are obtained from a set of users (e.g., user 1 104, user x 106) of an online professional network 118 or another application or service.” Disclosing content obtained from (i.e. shared by) the user of an online professional network (i.e. social network platform) is taken as customer support ticket, which is equivalent to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket), the analyzing including a combination of natural language processing of text-based posts of the user and visual engine recognition of image posted by the user, by a visual recognition engine connected to the processor (Para. [0019], “content items in content repository 134 include text input from users and/or text that is extracted from other types of data. As mentioned above, the content items may include posts, updates, comments, sponsored content, articles, and/or other text-based user opinions or feedback for a product such as online professional network 118 or some feature or aspect of online professional network 118. Alternatively, the user opinions or feedback may be provided in images, audio, video, and/or other non-text-based content items. A speech-recognition technique, optical character recognition (OCR) technique, and/or other technique for extracting text from other types of data may be used to convert such types of content items into a text-based format before or after the content items are stored in the content repository.” Which disclosing extracting/analyzing of natural language processing of text-based posts, as well as images. Optical character recognition techniques are also used for converting the content into text-based format. 
first performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms, wherein an emotion analysis classification model is used to retrieve data as an input to be used for calculating a user sentiment score (Para. [0024] disclosing using a statistical model to classify the sentiment of each ticket as positive, negative, neutral, or unknown and characterize the strength of the sentiment using a confidence score sub-classifications (e.g., strongly negative, negative, slightly negative, etc.), and/or other attributes which is calculating a user sentiment score from using an emotion analysis classification model);
second performing, by the processor, the sentiment analysis using voice data of the user from previous calls stored on a support call database connected to the computing system over a network, the voice data of the user being parsed using a speech-to-text application for determining sentiment of the user that relates to a topic of the customer support ticket, which is used to calculate the user sentiment score (In para. [0016] and fig. 1. disclosing the customer support tickets may be included in a set of content items. Para. [0019] disclosing the content items in the content repository may include opinions or feedbacks provided in audio or other non-text based content item. The “speech-recognition technique, optical character recognition (OCR) technique, and/or other technique for extracting text from other types of data may be used to convert such types of content items into a text-based format before or after the content items are stored in the content repository.” The speech-recognition technique, optical character recognition (OCR) technique, and/or other technique for extracting text from other types of data is representation of voice data of the user being parsed using a speech-to-text application. Further in para. [0021] disclosing “text mining system 102 may automatically extract a set of topics 112 from the customer support tickets and/or other content items in content repository 134. To identify the topics, the text mining system may combine filtering of n-grams from clauses in content items with topic mining that utilizes natural language processing (NLP) techniques to generate part-of-speech (POS) tags for content items, as described in a co-pending non-provisional application by inventors Yongzheng Zhang, Lutz Finger and Shaobo Liu, entitled “Topic Mining Uisng Natural Lnguage Processing Techniques,” having Ser. No. 14/266,633, and filing date 30 Apr. 2014 (Attorney Docket No. LI-P0397.LNK.US), which is incorporated herein by reference.” Further in para. [0024], “Text mining system 102 may also identify a number of sentiments 114 associated with the customer support tickets. For example, the text mining system may use a statistical model to classify the sentiment of each ticket and/or portion (e.g., clause, sentence, field, etc.) of the ticket as positive, negative, neutral, or unknown. The text mining system may also characterize the strength of the sentiment using a confidence score, sub-classifications (e.g., strongly negative, negative, slightly negative, etc.), and/or other attributes.” Disclosing the text mining system with application of speech-recognition technique and convert to text format identifies the sentiment of the user that relates to a topic of the customer support ticket, which is used for calculating of user sentiment score); 
accessing, by the processor, a customer relationship management (CRM) database (Para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online professional network to list jobs, search for potential candidates, and/or provide business-related updates to users” which is customer relationship management data. Para. [0018]-[0021] , [0026], [0028], [0030], [0034], [0044], and [0056] disclosing storing, accessing, and updating of customer-specific features or content items relates to the customer in content repository or database);  
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score (para. [0027] disclosing adjust or reroute tickets for more urgent issues or stronger negative sentiment); and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket (para. [0026]-[0027], [0030], [0034], [0039], [0052] disclosing classifying support ticket and assigning priority based on topics, sentiments, and other derived features.  “For example, one or more topics and/or sentiments may be identified in each customer support ticket, and the customer support ticket may be assigned a severity, urgency, or other representation of priority based on the topics and/or sentiments.” The system may reroute the ticket to be placed or adjusted in higher-priority tickets for tickets that are more urgent or stronger negative sentiment).
Zhang discloses a method for prioritizing customer support ticket based on severity and sentiment. While Zhang teaches rerouting or adjustment of customer support ticket based on customer-specific features such as customer type (see para. [0049] and [0051]) which would may include customer personality, however, the only difference between Zhang and the claimed invention is that, Zhang does not expressly teach calculating a personality score by tracking of occurrences of sentiment and/or personality insight in the content shared by the user, and determining a weighted priority score based on sentiment score and personality score. 
Specifically, Zhang fails to explicitly teach (italic emphasis): 
first simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms, wherein an emotion analysis classification model is used to retrieve data as an input to be used for calculating a user sentiment score, and a user personality score is calculated by tracking occurrence of positive sentiment and a negative sentiment within the content shared by the user, further wherein a point value is assigned for each occurrence of the positive or the negative sentiment detected in the content shared by the user; 
second simultaneously performing, by the processor, the sentiment analysis and the personality using voice data of the user from previous calls stored on a support call database connected to the computing system over a network, the voice data of the user being parsed using a speech-to-text application for determining sentiment of the user that relates to a topic of the customer support ticket and gaining additional insights on a personality of the user, which is used to calculate the user sentiment score and the user personality score;
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score;
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score;
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores;
Nonetheless, Alam, which is directed to similar field of using personality based sentiment analysis for customer support (para. [0107]-[0109]), which specifically teaches:
first simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms, wherein an emotion analysis classification model is used to retrieve data as an input to be used for calculating a a user personality score is calculated by tracking occurrence of positive sentiment and a negative sentiment within the content shared by the user, further wherein a point value is assigned for each occurrence of the positive or the negative sentiment detected in the content shared by the user (Abstract, “sentiment analyzer obtains natural language media input and determines sentiment of the natural language media input. A personality analyzer obtains data indicative of a personality of an originator of the natural language media input and determines a personality metric of the originator of the natural language media input.” Para. [0073]-[0078] , [0113], teaching sentiment analysis for sentiment score and personality analysis for personality metric, attribute, or score. Para. [0069] and [0120]-[0121] teaching the use of cognitive services provided by IBM Watson Services. “Given the teachings herein, the skilled artisan will be able to select a suitable IBM Watson API such as AlchemyLanguage, Concept Expansion, Concept Insights, Dialog, Document Conversion, Language Translation, Natural Language Classifier, Personality Insights, Relationship Extraction, Retrieve and Rank, and/or Tone Analyzer, available from International Business Machines Corporation, Armonk, N.Y., USA, or other suitable API, to implement one or more embodiments.” As well as, the Machine Learning techniques include Logistic Model Tree, Decision Tree, and Linear classifiers. Non-limiting examples of Statistical Models include SPSS and R, which is equivalent to classification model of the instant application. Specifically, in [0073], “sentiment analysis of the email body (test) is carried out using a known technique such as provided by the IBM Alchemy Sentiment Analysis Service which uses a Natural Language Processing based technique and provides an easy-to-use mechanism to identify positive and/or negative sentiment within textual information, as seen at 512. The output of step 512 is a Positive or Negative sentiment score. Step 512 can be carried out with a cognitive module.” Teaching the sentiment analysis for calculating of sentiment score. See Fig. 4 for computation of sentiment analysis and personality analysis simultaneously to be combined for personality-based sentiment score. Also, in para. [0089] teaches the different natural language media input include text, audio, video, or  PA) and sentiment score (i.e. SA ) of the same individual (i.e. A). Additionally, in para. [0097] and Fig. 9 teaching a trend analyzer 902 for tracking the change in sentiment (modulated by personality) and provided insights 903, which includes a) Trend in the score in positive or negative direction (or lack thereof) b) Abrupt changes in the score in positive or negative direction, which is representation of tracking of occurrences of a positive sentiment and negative sentiment from the input extracted from the content shared by the user. In para. [0075]-[0078] and Figs. 11A-11C, teaching the personality analysis for calculating of personality insight score. As it is presented for calculating the Personality Based Sentiment score (PBSS), see paragraphs [0079]-[0080], PBSS=f(Sentiment,Personality) The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below: Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy). The Examiner asserts that a point value must be assigned for the sentiment detected in the content (i.e. words) shared by the user for the sentiment and personality score to be given in numerical value to give a true final emotional score as illustrates in the equation. Para. [0079]-[0090], [0113]-[0115], [0118]-[0120], [0122]-[00124], teaching the calculation for both combination of sentiment score and personality score from sentiment analyzer and personality analyzer, simultaneously analyzing for both sentiment score and personality score in the format of personality-based sentiment score with application of machine learning and statistical modeling (which is representation of emotion analysis classification model));
second simultaneously performing, by the processor, the sentiment analysis and the personality using voice data of the user from previous calls stored on a support call database connected to the computing system over a network, the voice data of the user being parsed using a speech-to-text application for determining sentiment of the user that relates to a topic of the customer support ticket and gaining additional insights on a personality of the user, which is used to calculate the user sentiment score and the user personality score (In para. [0102], “one or more embodiments can be extended for use in all natural language (NL) streams: e.g. e-mails, customer communications, social media, text, audio, film clips, and the like. One or more embodiments obtain a Personality Based Sentiment (PBS) score, which can be applied to a variety of other Natural Language streams.” Teaching the natural language input of audio (i.e. voice data) for obtaining personality based sentiment score, which combination of user sentiment score and personality score. Further in para. [0114]-[0115] teaching a personality profile (i.e. insights on a personality of the user) can be built based on prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA (i.e. personality based sentiment analysis) score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech. Para. [0026], [0028]-[0029], [0034]-[0035], [0042]-[0046], [0048]-[0049], and [0141]-[0142] teaching the storing of information and providing of application to a server over a network. The Office takes the position for prior recorded conversation to be extract in the obtaining/determining of personality based sentiment score, the prior recorded conversation in audio is representation of voice data from previous calls and recorded/stored on a database server over a network);
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate the user personality score (Para. [0075], “in step 510, extract tweets or other social data from a sender social generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step. The IBM Watson™ Personality Insights service provides an application programming interface (API) that enables applications to derive insights from social media, enterprise data, or other digital communications. The service uses linguistic analytics to infer personality and social characteristics, including the Big Five personality traits, and shows Needs, and Values, from text. The output of the IBM Watson™ Personality Insight Service includes the three types of personality models: Big5 (Big Five), Basic Needs and Values, each of which has various facets.” Additionally in paragraphs [0076]-[0078] teaching extraction of variation in word usage in writings such as blogs, essays, and tweets can be used to analyze and predict of personality insight of the user. Fig. 10 presents a detailed table of personality traits. Figs. 11A-11C set forth attributes of high and low scores (i.e. numerical score) for various facets based on characteristics. See paragraph [0078]. In paragraphs [0079]-[0080], “One or more embodiments employ an algorithm to combine the sentiment analysis from 512 with the personality profile from 514 to obtain the Personality Based Sentiment score (PBSS) of the email, as seen at 516. In general, the relationship can be depicted as:
PBSS=f(Sentiment,Personality)
The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below:
Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score 
The following limitations have been rejected together. 
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score; 
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores (Claim 10, “wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input.” Para. [0067] and [0079]-[0081], “The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below: Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy)” teaching the adjustment of score from the weighted average of sentiment and personality attributes for a final emotional score which the final emotional score is the severity level or the urgency of the issues, as discussed in para. [0108] for . 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method and system of Zhang, in using natural language technique of speech-recognition to extract text data for analysis of sentiment and severity in the purpose of prioritizing customer support ticket to include the feature of analyzing personality insight score with the sentiment analysis based on similar natural language media input, as taught by Alam for the motivation of providing an improved customer prioritization support system of identifying the true sentiment level by taking consideration of customer’s personality behavior and style, as some customer are more timid or exaggerated to further prioritize complaints and/or tickets based on the sentiment level and therefore choose to respond to unhappy and disgruntled customers first (para. [0108]-[0109]). Further, the claimed invention is merely a combination of old elements in a similar semantic analysis and customer service administration management field of endeavor. In such combination each element merely would have performed the same similar semantic analysis and administration management related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Alam, the results of the combination were predictable (See MPEP 2143 A).
Still, the combination fails to expressly teach (italic emphasis):
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score;
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score;
However, Dumaine is in the same field of monitoring interaction between customers and agents using sentiment detection to provide customer support (Abstract and para. [0002]), which specifically teaches, 
(the following limitations are rejected together)
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score (Para. [0034], [0043]-[0044], [0053], and [0059] teaching the storing and accessing of various data including score in the scores database. Para. [0055], [0057]-[0059], [0069], and [0077] teaching the accessing of historical sentiment score, which is previously calculated user scores);
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score (Para. [0014], [0052], [0069], [0075], [0078]-[0079] teaching the updating of interaction scores, agent happiness scores, and customer happiness scores based on the monitored interactions. Specifically, in [0076] teaching to identify whether one or more of the sentiment scores is within an acceptable range or meets/exceeds an acceptable threshold. In para. [0077] disclosing the acceptable threshold may be a dynamic threshold, such as may be based on historical (i.e. previously) sentiment scores of the agents. In para. [0069] teaching the averaging/last happiness scores of the customer, and historical average of the sentiment scores, which averaging with historical sentiment scores is representative of combining the previously calculated user sentiment scores). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method for prioritizing customer support ticket based on sentiment of Zhang to include the analysis of personality attributes with sentiment analysis score for 
Claims 3, 10, and 17, the combination of Zhang, Alam, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
the user activity and the user shared content relates to a topic associated with the customer support ticket (para. [0005], [0021]-[0023], [0026], [0038] disclosing extracting or identifying topics associated with the customer ticket);
the CRM data includes a customer lifetime value (CLV), a contact information of the user, an organization associated with the user, an experience level of the user, and a total number of accounts associated with the user (para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online professional network to list jobs, search for potential candidates, and/or provide business-related updates to users” which is customer relationship management data Para. [0036]-[0037] disclosing customer-specific features); and
the content of the customer support ticket includes a recency of the customer support ticket, a frequency of reported support tickets, a type of account, a number of times the user has issued a support ticket for a same issue, a component involved in the customer support ticket, a time of day, a day of a week, an amount of downtime, and account specific information (Para. [0025], [0036]).
Alam also teaches:
the voice data of the user is associated with at least one of: one or more previous support calls, a current support call, and a combination of the one or more previous support calls and the current call (Alam: Para. [0114]) “One or more embodiments conflate personality and sentiment; this is not restricted to text or linguistic analysis but can be further applied to an acoustic approach as well. A personality profile can be built based on the prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech.”). 
Claims 5, 12, and 19, the combination of Zhang, Alam, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein the sentiment analysis determines a sentiment of the user toward a topic associated with the customer support ticket, and an emotional status of the user at a time of submitting the customer support ticket (Para. [0024], [0026]-[0027], [0042] disclosing determining of sentiments of the user associated with the topic of the customer ticket and emotional status. Para. [0042] includes a user-interface elements in the GUI to change or confirm the displayed information such as sentiments, topics, and priority to validate the sentiment or emotional status of the user at the time of submitting the ticket).
Claims 7, 14, and 20, the combination of Zhang, Alam, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Alam further teaches:
wherein one or more data science prediction algorithms are used to analyze a plurality of sentiment inputs resulting from the sentiment analysis and a plurality of personality inputs resulting from the personality analysis to determine a weight of the weighting scheme to be applied to the user sentiment score and the user personality score, further wherein the weight is based on an impact on a severity of the customer support ticket (Para. [0080], “The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content.”  Para. [0079]-[0081], [0089]-[0093], [0120]-[0121], “The method further includes combining the sentiment of the natural language media input and the personality metric of the originator of the natural language media input, to obtain a personality-based sentiment 807 of the natural language media input. As noted elsewhere, this can be carried out, for example, by calculating a weighted average of the sentiment of the natural language media input and a positive attitude of the personality metric of the originator of the natural language media input (e.g. using code to implement the formula set forth herein); by applying machine learning; and/or by applying statistical modeling”).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine,” and further in view of Gorny (US 20160078142 A1), hereinafter “Gorny.”
Claims 4, 11, and 18, the combination of Zhang, Alam, and Dumaine make obvious of the method of claim 3, the computer system of claim 10, and the computer program product of claim 17.
Zhang further teaches:
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for the customer support ticket (para. [0036] disclosing historic customer support tickets)
The only difference between the Zhang, Alam, and the claimed invention is that, the combination does not expressly teach a data range, specifically (italic emphasis):
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for a specified data range measured from receiving the customer support ticket (para. [0068], [0154], [0161], [0171], [0199]-[0201] teaching ticket information and history look back-period dropdown function for a specific date/data range measured from receiving the customer ticket). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the information of specific data range measure from customer support ticket of user history activity as taught by Gorney with the modified method and system for prioritizing customer support ticket of Zhang, Alam, and Dumaine for the motivation of providing an improved and effective system and method of retrieving related customer support tickets of the customer within recent history to effectively address the issue/complaint as quickly as possible for best customer satisfaction. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine, in view of McGann et al. (US 20170111507 A1), hereinafter “McGann” and further in view of Spears et al. (US 20140337101 A1), hereinafter “Spears.”
Claims 6 and 13, the combination of Zhang, Alam, and Dumaine make obvious of the method of claim 1 and the computer system of claim 8.
Zhang further teaches:

However, the combination of Zhang and Alam do not expressly teach (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, McGann, which is directed to similar system and method for routing interactions to contact center agents, specifically teaches:
wherein the personality analysis determines a personality of the user, including a patience level of the user (para. [0008], [0127]-[0128], [0136], [0129]-[0140] teaching customer information including predicted customer patience threshold for maximum amount of time the customer is willing to hold, which is representative of patience level of the user). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as patience level of the user as taught by McGann with the modified method and system for prioritizing customer support ticket of Zhang, Alam, and Dumaine the motivation of providing an improved method and system to effective contact center operation lies in routing the right customer interactions to the right contact center agent without frustrating the customer by pushing their limit on their wait time (para. [0002]). 

wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, Spears, which is directed to system and method for businesses to collect personality information from their customers, specifically teaches (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user (Para. [0031] collect data on a customer’s personality in various subject areas—including preferred communication style, career interests, preferences for travel, recreational activities and hobbies, etc.). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as communication style of the user as taught by Spears with the modified method and system for prioritizing customer support ticket of Zhang, Alam, Dumaine, and McGann for the motivation of providing an improved method and system that allows product and services providers to gain insight into the personalities of their customers for the purpose of better satisfying their wants and needs (para. [0003]). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Dezonno et al. (US20040101127A1) is directed to method and apparatus improves call transactions in a communication system having an automatic call distribution system. A personality profile of each agent of a plurality of agents in the system is determined. A respective personality profile is one of a plurality of predetermined personality profile 
Breese et al. (US 5987415 A) is directed to a computer user interface including an observer capable of observing user behavior, an agent capable of conveying emotion and personality by exhibiting corresponding behavior to a user, and a network linking user behavior observed by said observer and emotion and personality conveyed by said agent. The network can include an observing network facilitating inferencing user emotional and personality states from the behavior observed by the observer as well as an agent network facilitating inferencing of agent behavior from emotion and personality states to be conveyed by the agent. In addition, a policy module can dictate to the agent network desired emotion and personality states to be conveyed by the agent based upon user emotion and personality states inferred by the observing network. Typically, each network is a stochastic model. Each stochastic model is preferably a Bayesian network, so that the observing network is a first Bayesian network while the agent network is a second Bayesian network. Generally, the first and second Bayesian networks are similar copies of one another. Each of the two Bayesian networks include a first layer of multi-state nodes representing respective emotional and personality variables, and a second layer of multi-state nodes representing respective 
Sommer et al. (US 20100262454 A1) is directed to system and method for sentiment-based text classification and relevancy ranking.
Allen et al. (US 20180052910 A1) is directed to a system and method for performing a normalized sentiment analysis of the documents which results in normalized sentiment scores that pertain to each of the authors. The normalize sentiment scores are stored in a data store that is accessible from a question answering (QA) system. The question answering system then receives a sentiment-based question. Responsively, the QA system generates a qualitative set of candidate answers, with the candidate answers based at least in part on the normalized sentiment scores retrieved from the data store. Specifically teaching sentiment normalization based on current authors personality insight. 
Stewart et al. (US 8150692 B2) is directed to identifying user personality traits from linguistic attributes, to specifically teach: tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score. 
NPL: Google Cloud, “Natural Language AI,” published in Oct. 2016; < https://cloud.google.com/natural-language> teaching the Google machine learning technique to extract natural language with speech-to-text API from audio or text .
Response to Arguments
35 U.S.C. 112 Rejection:
The claim amendment submitted on 12/17/2021 does not overcome the 112(a) rejection. 35 U.S.C. 112(a) rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 101 Rejection:
Applicant’s remarks are fully considered, however is found to be unpersuasive. 
On page 23, the applicant asserts that “a human being cannot in their mind simultaneously use a classification model to determine sentiment and personality score.”
After careful consideration in view of the Specification, the claimed invention does describe how the technology is performed that cannot be reasonable conclude the functions cannot be performed in the human mind. That is, under the broadest reasonable interpretation, a classification model is to receive information and output a classification based on the received information. For example, in light of the Specification paragraph [0034], receiving the comment information using the word “Ugh” which is classified to be angry and frustrated. The above-mentioned step is a step that can be performed in the human mind, that one person, reads the word “Ugh” in text, would be able to evaluate the person is angry or frustrated and assign an negative sentiment score of the person, as well as, identifying the person to be impatient or rude, as personality trait, also assigning a negative personality score to the person, at the same time, which is simultaneously, using a classification model to determine sentiment and personality score based on received information such as post, text, or audio. Further, the Office likes to emphasis that determining of sentiment and personality of a person and assigning a score to the sentiment and personality is a process that human have been doing before the invention of computer system. Understanding and identifying sentiment of another person as sympathy defines us to be 
Further, the applicant asserts that “The voice data is parsed not by the human mind but by using a speech-to-text application for determining sentiment of the user that relates to a topic of the customer support ticket and gaining additional insights on a personality of the user. The human mind cannot reasonably be said to be capable of simultaneously performing personality and sentiment analysis across social networks, a CRM database, and a database storing voice calls, all within a short enough amount of time to adjust a severity level of a customer support ticket.” 
The Office finds the argument to be unpersuasive. In light of the Specification in paragraph [0039] “[t]he voice data may be processed by a speech-to-text application for data processing, for example, using natural language techniques.” The natural language techniques of speech-to-text application is determined to be existing process and applied in the general-purpose computer as a tool to perform an abstract idea.
If the issue is determined to be in the matter of speed, then the court has addressed the issue previously. A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f). The claims do not solve any problem which is inherently rooted to computing technology but rather improve upon the abstract idea. 
	On page 25, the Applicant recites the MPEP, however, the remark fails to address the specific additional elements in the claims are considered individually and as an ordered combination to determine whether the additional elements “transform the nature of the claim into a patent-eligible application” nor which computer function is determined not well-understood, routine and conventional. The remark fails to provide specific arguments in light of the claim limitations, therefore, deem moot. 
Thus, the 101 rejection is maintained. 
35 U.S.C. 103 Rejections:
Applicant’s remark is fully considered, however, is found to be unpersuasive. 
Regarding the Applicant’s remark on the combination of cited references does not teach simultaneously performing a user sentiment analysis and the user personality analysis. The Examiner respectfully disagrees. Specifically in Alam paragraphs [0079]-[0090], [0113]-[0115], [0118]-[0120], [0122]-[00124], teaching the calculation for both combination of sentiment score and personality score from sentiment analyzer and personality analyzer. Both sentiment analysis and personality analysis are performed simultaneously to identify a final personality-based sentiment score. Fig. 4 shows the same two pathways for sentiment analysis (404) and personality analysis (410), similar to the Applicant’s Specification support in Fig. 8. The amended claim limitation is taught in combination of Zhang and Alam, see detail in the 103 rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

	/RICHARD W. CRANDALL/               Examiner, Art Unit 3689                                                                                                                                                                                         
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.